Citation Nr: 1623489	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a pulmonary disability, claimed as asthma. 

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder and mental disorder. 

7.  Entitlement to service connection for a back disability. 

8.  Entitlement to service connection for a right knee disability. 

9.  Entitlement to service connection for a left knee disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, allergic rhinitis, sinusitis, a lung disability, an acquired psychiatric disorder, a back disability, and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran experienced tinnitus during and since active service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus that he reports experiencing during and since his military service.  The Veteran's DD Form 214 indicates that he achieved marksman status with the M-16 rifle.  Additionally, at his February 2016 hearing the Veteran testified that he was exposed to loud noises from machine guns and tanks.  The Veteran's service personnel records confirm that he was assigned to an Air Defense Artillery Battalion.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such    a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

In an April 2014 VA examination report, the examiner noted that the Veteran had in-service noise exposure from artillery.  It was also noted that the Veteran had civilian occupational noise exposure but used hearing protection during that time.  The examiner found that the Veteran had in-service noise exposure but noted that in the absence of a significant threshold shift during service, there was no nexus of auditory damage to relate the Veteran's current tinnitus to his active duty noise exposure.  Therefore, it was less likely as not that the Veteran's tinnitus was a result of his military service. 

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When claims involve a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.   Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter are competent, and will accept such as credible.  

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus was incurred in service.  Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.

Pursuant to 38 C.F.R. § 19.31(b)(1) (2015), the AOJ is required to furnish a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after the statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to  the Board.  In the present case, after the May 2014 and July 2015 SOCs, additional evidence, including VA treatment records and Social Security Administration records, was received by the AOJ prior to certification of the appeals to the Board  in August 2015 and October 2015.  Thereafter, the AOJ did not readjudicate the appeals.  As the referenced evidence is pertinent to the pending claims, the appeals must be remanded for the AOJ to consider the evidence in the first instance.

During his hearing, the Veteran testified that he saw a psychiatrist during service, although no diagnosis was rendered.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for any psychiatric treatment records should be made through official sources. 

The record also indicates that there are outstanding VA treatment records.  Specifically, at his February 2016 hearing the Veteran testified that he received inpatient VA treatment at the Dorn VA medical center approximately one week prior to the hearing, and that he had undergone a hearing test at that facility three weeks prior to the hearing and been told that he qualified for hearing aids.  Additionally, November 14, 2013 and November 16, 2013 VA treatment records respectively indicated that non-VA records from Richland Hospital and Palmetto Health Richland had been scanned into VistA.  Additionally, a September 24, 2014 treatment record indicated that a progress report from Palmetto Pulmonary had been scanned into VistA.  VA treatment records subsequent to July 22, 2015 and the referenced non-VA records, which were scanned into VistA, have not been associated with the record.  On remand, all outstanding VA treatment records must be obtained and associated with the record.

The record also indicates that there may be outstanding private treatment records.  Specifically, the Veteran testified that he received private treatment at Richland [or Richmond] medical center and Lexington Medical Center.  He testified that he requested records from other facilities (including Easley Baptist Medical Center and Pickens County Mental Hospital) but was advised those records are no longer available due to length of time since the treatment.  During his VA examination, he indicated he was hospitalized for depression in the prison hospital in 2006.

Additionally, a November 8, 2013 VA treatment record indicated that the Veteran was admitted at Palmetto Richland Hospital for dyspnea and Social Security Administration (SSA) records indicate that the Veteran also received treatment  from the South Carolina Department of Corrections, as the Veteran reported being hospitalized in the prison hospital in 2006.  While the Veteran's SSA records contain some treatment records from some of the referenced private providers,     not all the aforementioned records have been obtained or otherwise requested.  On remand, relevant private treatment records should be requested. 

The Veteran was afforded a VA psychiatric examination in November 2013.  The examiner diagnosed the Veteran with major depressive disorder (MDD).  The examiner stated that based on his review of the record and consideration of the Veteran's self-report on presentation, the examiner could find no relationship between the Veteran's military service, including his in-service jeep accident, and his current mood disorder.  Initially, the Board notes that the examiner's opinion was somewhat conclusory in nature.  Additionally, the record indicates that the Veteran has additional psychiatric diagnoses not addressed in the November 2013 examination report.  Specifically, VA treatment records indicate that the Veteran has been diagnosed with bipolar disorder, an adjustment disorder, and schizoaffective disorder; a December 2014 letter from the Veteran's VA psychologist indicated that the Veteran was diagnosed with an unspecified anxiety disorder; and an October 27, 2014 discharge summary from Richland Hospital indicated that the Veteran was diagnosed with posttraumatic stress disorder (PTSD).  Accordingly, the Board finds that a PTSD examination and an addendum opinion on other psychiatric disorders are warranted.  

With regard to the Veteran's claim for bilateral hearing loss he was provided a      VA examination in April 2014.  The Veteran was not diagnosed with a right ear hearing loss disability for VA purposes, but was diagnosed with a left ear hearing loss disability.  The examiner opined that the Veteran's left ear hearing loss disability was less likely than not related to his military service.  In support, the examiner indicated that while in-service noise exposure was met, there was no significant shift in hearing from entrance to separation to indicate damage to the auditory system; therefore, in this case the evidence did not support a nexus between the Veteran's noise exposure and current hearing loss.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that  the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As the examiner relied exclusively on the absence of hearing loss in service, an addendum opinion on that issue is necessary.  Additionally, as the Veteran testified that VA hearing testing in January or February 2016 indicated that he now needed right and left ear hearing aids, the Veteran may now have a right ear hearing loss disability for VA purposes; accordingly, an additional examination and opinion is warranted. 

With regard to the Veteran's claim for a pulmonary disability, the Veteran has not been afforded a VA examination.  The claims file reflects diagnoses of asthma, COPD, and bronchitis.  The Veteran's service treatment records document treatment for bronchitis, pneumonitis, upper respiratory viral syndromes, and upper respiratory infections.  Based on the foregoing, the Board finds that a VA respiratory examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from July 22, 2015 to present, as well as the non-VA records scanned into VistA that were referenced in the November 14, 2013, November 16, 2013, and September 24, 2014 VA treatment records, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his disabilities on appeal, including Richland [or Richmond] Medical Center, Lexington Medical Center, Palmetto Richland, and any South Carolina Department of Corrections facilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  

4.  After completing the above to the extent possible, schedule the Veteran for a PTSD examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD as a result of the jeep accident in service.  

In addition, the examiner should provide an addendum opinion addressing the diagnoses of record, including the October 2013 diagnosis of major depressive disorder, November 21, 2013 diagnoses of an adjustment disorder and bipolar disorder, the August 8, 2014 diagnosis of schizoaffective disorder, and the December 18, 2014 diagnosis of unspecified anxiety disorder, and provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the conditions arose in service or are otherwise related to active service.  The examiner should explain why or why not.

5.  Schedule the Veteran for a VA audiological examination to determine the severity of any extant hearing loss and to obtain an opinion as to whether any current right or left hearing loss is related to service.  The claims file must be reviewed in conjunction with the examination. 

Following review of the claims file and examination 
of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss disability in       the right and/or left ear is causally related to service, to include the Veteran's noise exposure therein.  The examiner should explain why or why not.  In doing so,  the examiner should discuss why the current hearing loss is/is not merely a delayed response to in-service noise exposure.  The audiologist should explain the medical basis for any conclusion reached.

6.  Schedule the Veteran for a VA respiratory examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current pulmonary disabilities diagnosed on examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any pulmonary disability diagnosed during examination or during the course of the claim arose during the Veteran's period of active duty or is otherwise related to service, to include his in-service respiratory symptoms.  The examiner should explain the medical basis for any conclusion reached.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


